Citation Nr: 0805337	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.  The veteran appeared before the 
undersigned Veterans Law Judge in a hearing in Nashville in 
July 2006 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.  

Based on the veteran's testimony, the Board determined that 
further development was necessary, and so remanded the claim 
in September 2006.  Upon completion of that development, the 
Board denied the veteran's claim in May 2007.  The veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims.  A September 2007 order of the Court remanded the 
claim to the Board, in accordance with the terms set forth in 
a September 2007 Joint Motion for Remand signed by both 
parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an orthopedic 
disability of the right ankle, which he contends is the 
result of two ankle injuries in service.  Alternatively, he 
contends that he acquired infectious arthritis in service, as 
he had "strep throat" around the time that he sprained his 
ankle.  

The September 2007 Joint Motion for Remand directed that the 
veteran be examined by a specialist, in accordance with the 
Board's September 2006 Remand, as it was unclear whether the 
physician who examined the veteran in October 2006 was a 
specialist.  It also directed that an adequate medical 
opinion regarding the etiology of the veteran's ankle 
disability be sought, as the opinion of record was not 
probative of the issue, and thus could not be relied upon in 
the subsequent Board decision.  The claim must be remanded in 
accordance with the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA examination 
by an orthopedic specialist to determine the 
nature and etiology of the veteran's right 
ankle disorder.  All testing deemed necessary 
must be conducted and results reported in 
detail.  The claims file must be reviewed by 
the examining physician.  Based on that review 
and the examination, the examiner is asked to 
render an opinion as to whether it is at least 
as likely as not that the veteran's current 
right ankle arthritis is related to his 
service.  Attention is invited to the veteran's 
service medical records, showing treatment of 
the right ankle in December 1967 and March 1968 
and treatment of strep throat in October 1967.  
The opinion also must comment on the relevance 
of the internet research submitted by the 
veteran regarding a possible link between strep 
throat and arthritis.   A rationale for any 
opinion offered is requested. 

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



